PER CURIAM:
This claim was originally filed in the names of Bernieda Justice and Joseph H. Justice, but when the evidence established that the damaged vehicle, a 1981 Oldsmobile Ninety-Eight, was titled in the name of Joseph H. Justice alone, the Court on its own motion amended the style of the claim to reflect that fact.
On October 19, 1984, claimant’s daughter, Jennifer R. Justice, was *267driving her father’s automobile on a one-lane blacktop road which runs parallel to State Route 10 in Stollings, Logan County, West Virginia. This road is maintained by respondent. As the vehicle crossed a wooden bridge, the bridge collapsed, causing damages to the vehicle in the amount of $815.06. The incident occurred at 10:20 p.m. and Ms. Justice testified that there were no warning signs on the bridge. She stated that she inspected the bridge after the accident and found that the wood had rotted.
While the State is neither an insurer nor a guarantor of the safety of travellers on its highways, respondent does owe a duty of reasonable care in the maintenance of its bridges and highways. The evidence indicates that the bridge planks had rotted, and there were no signs or lights on the bridge. The Court finds that respondent was negligent in failing to discover the condition of the bridge and to make necessary repair. An award is made to the claimant for the damages incurred.
Award of $815.06.